El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Aprobada por el juez de la corte inferior el día 11 de diciembre ele 1922 las notas del taquígrafo para que formaran parte de la transcripción en la apelación establecida contra la sentencia que se babía dictado, el 10 de enero siguiente vencían los 30 días que la parte apelante tenía para presen-tar la transcripción de la apelación en este Tribunal Supremo. No lo hizo durante ese tiempo y al día siguiente, 11 *427de enero, la parte apelada nos presentó moción para qne desestimáramos dicha apelación, fundándose en la falta de presentación de la transcripción de la apelación dentro del término legal, moción qne el mismo día fuá notificada al abo-gado de la parte apelante.
En el caso de Pórtela v. Viera qne liemos resnelto el día 22 de este mes (p. 413) liemos desestimado nna apelación, en la qne la transcripción no había sido presentada en este Tribunal Supremo cnando la moción de desestimación fné noti ficada al abogado de la parte apelante.
Es cierto qne en el presente caso el abogado del apelante jora qne muchos días antes de vencerse el término para pre-sentar la transcripción en este Tribunal Supremo la entregó al abogado de la parte apelada para qne la examinara y fir-mara su certificación con él y qne le entretuvo hasta el día 10 de enero por la tarde en que' le manifestó qne no podía fir-marla, cuando ya no tenía tiempo el apelante para pedir en ese día al secretario que la certificara; pero, aparte de que el abogado de la parte apelada niega también bajo jura-mento que se le haya entregado la transcripción o copia de ella para que la certificara y afirma que el día 10 de enero, temprano, a requerimiento del abogado del apelante le con-testó que no podía firmar la certificación de la transcripción, la parte apelante debió hacer que la transcripción estuviera radicada en este Tribunal Supremo antes de que venciera el término qne tenía para presentarla y de que se le notificara una moción de desestimación.
La apelación debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.